Citation Nr: 0304510	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  01-00 660	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for liver cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  The claims file was subsequently 
transferred to the VA Regional Office in Houston, Texas, in 
December 2000, and it was again transferred to the VA 
Regional Office (RO) in Phoenix, Arizona, in April 2002.  At 
present, after an October 2001 remand to the Houston Regional 
Office for additional development, the case is once again 
before the Board for appellate review. 

Additionally, the Board notes that the April 1999 claim, 
included a request for consideration of a claim of service 
connection for vertigo.  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.
 
2.  The preponderance of the evidence shows that the 
veteran's liver cysts are congenital in nature, and thus, 
constitute a congenital defect.  No evidence of superimposed 
disease or injury of the cysts during military service is of 
record. 

3.  The veteran's liver cysts are not shown to be causally or 
etiologically related to a service-connected disability, or 
otherwise related to service or to any incident of service. 


CONCLUSION OF LAW

Liver cysts were not incurred in or aggravated during active 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2002); VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the October 1999 rating decision, the September 2000 
statement of the case, the June 2001 and November 2002 
supplemental statements of the case, and the November 2001 
and February 2002 RO letters.  Specifically, the veteran has 
been informed that service connection may be granted for 
diseases which were incurred in or aggravated by active 
service, which became manifest to a compensable degree within 
a year from service discharge if within the list of 
presumptive diseases, or which are proximately due or the 
result of a service connected disease or injury.  
Additionally, via the November 2002 supplemental statement of 
the case, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records, her VA treatment 
records and the private records from Dr. Katz, the Thomas 
Jefferson University Medical College, and Drs. Temple and 
Pudles have been obtained and associated with the claims 
file.  In this respect, the Board notes the veteran 
identified having received treatment from the State 
Employee's Medical Compensation Clinic, Frankford Hospital 
Division, and that attempts to obtain these records via 
correspondence to this health care provider were made in May 
1999, November 2001, and February 2002.  As well, via 
correspondence dated November 2001 and February 2002, the 
veteran was informed that such records had been requested, 
and were still not included in the record.  To the present, 
neither the records have been received from the health care 
provider, nor the veteran has submitted copies of the noted 
records.  Furthermore, the appellant was given the 
opportunity to present testimony during an appeals hearing, 
but she has declined such opportunity.  As well, she was 
given the benefit of a VA examination in October 2002.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as cirrhosis of the liver, if 
manifested to a compensable degree after discharge from 
service within the required period of time.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2002).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease 
may be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown. Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.

At present, the veteran contends that she is entitled to 
service connection for the claimed liver cysts as they became 
symptomatic during her service.  She first began having 
gastrointestinal symptoms, including indigestion and 
gastritis, during her active service.  She is not currently 
service connected for any disorders.

The service medical records include July 9, 1978 notations 
reflecting she in fact complained of nausea, dizziness, and 
constipation for two days.  She was diagnosed with 
gastrointestinal upset at this time.  Two days later on July 
11, 1978, she was again seen for similar complaints, and her 
diagnosis at this time was viral syndrome.  And, on July 12, 
1978, she was diagnosed with gastritis.

The postservice private medical evidence includes an October 
1997 statement from L. Katz, M.D., indicating the veteran had 
a history of episodic (about once a month) pain in the 
epigastric area radiating to the back.  Antacids had not been 
helpful.  She had associated nausea, but no frank emesis, and 
had occasional indigestion along with early satiety.  No 
difficulty swallowing, bleeding or intermittent episodes of 
constipation were noted.  Dr. Katz further noted that a 
December 1995 pelvic ultrasound showed myomatous uterus and 
focal calyectasis of the upper pole of the right kidney.  
And, January 1997 computed tomography (CT) Scan results 
revealed two small liver lesions, probably cysts, and no 
evidence of mass in the pancreas.  A follow up ultrasound 
that same month reflected a questionable hypoechoic region 
inferior to the tail of the pancreas and a liver cyst.  
However, Dr. Katz was unsure as to the etiology of the 
veteran's symptoms at this time, and recommended further 
studies.

Medical records from the Thomas Jefferson University Medical 
College dated from July 1995 to January 1998 reveal the 
veteran was seen for epigastric discomfort.  The December 
1995 and January 1997 studies discussed in Dr. Katz' report 
were also discussed within these records.

Private treatment records from Doctors Temple and Pudles 
dated from May 1994 to August 1994, records from the West Los 
Angeles VA Medical Center (VAMC) dated from March 1999 to 
October 1999, and records from the Mesa Chiropractic and 
Rehabilitation Center dated February 2002 basically describe 
the treatment the veteran has received for back problems.  As 
well, treatment records from the San Antonio and Corpus 
Christi VAMCs dated from June 2000 to August 2000 describe 
the treatment the veteran has received for vaginal and 
bladder complaints.

Lastly, an October 2002 VA examination report reflects the 
veteran denied any gastrointestinal complaints and indicated 
she was not claiming any gastrointestinal related 
disabilities.  She further reported she was told she had a 
cyst in her liver.  The objective findings include laboratory 
studies, including CBC, pro-time, and liver function tests, 
which were within normal limits.  A serology draw for ameba 
and echinococcus was negative.  Barium enema was within 
normal limits.  A flexible sigmoidoscopy showed only 
hemorrhoids, and upper gastrointestinal series with small 
bowel follow through was within normal limits, except for 
mild gastrointestinal reflux.  And, an abdominal ultrasound 
showed a 1.3 centimeter simple cyst in the left lobe of the 
liver.  A subsequent CT scan confirmed the presence of the 
cyst.  The veteran was diagnosed with small simple cyst in 
the left lobe of the liver, consistent with a congenital cyst 
of no clinical significance; mild gastro esophageal reflux; 
and hemorrhoids.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for liver cysts.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In this case, the veteran's service medical records do not 
contain any evidence that the veteran was treated for liver 
cysts during her active service.  The evidence is also clear 
that the veteran's liver cyst(s) did not result from disease 
or injury prior to service, but rather that the veteran was 
born with this disability, as it is confirmed by the October 
2002 VA examination report diagnosing the veteran with small 
simple cyst consistent with a congenital cyst of no clinical 
significance.  The evidence of record does not include any 
medical statements or opinions indicating otherwise.

As discussed above, congenital or developmental defects are 
not diseases or injuries within the meaning of applicable law 
and regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2002).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  However, 
service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.  In this case, the 
record does not show, and the veteran does not contend, that 
the claimed liver cyst(s) was permanently aggravated during 
service or was subject to superimposed disease/injury during 
service.

Turning to the question of whether the veteran's congenital 
liver cyst(s) was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect, see VAOPGCPREC 82-90, the 
Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In this case, the Board does not 
question the veteran's contentions that he suffered from 
gastrointestinal distress during her active service.  These 
facts are clearly reported in the service medical 


records.  The questionable issue in this case, however, is 
whether the veteran's congenital liver cyst(s) was subject to 
a permanent worsening of the condition (aggravation) during 
active service.  In this respect, the Board finds that the 
service medical records are completely negative for any 
treatment/complaints of liver problems or cysts.  As such, 
the preponderance of the evidence does not support a 
conclusion that the veteran's congenital liver cyst was 
either permanently aggravated during service, or was subject 
to a superimposed disease or injury during military service 
that resulted in disability apart from the developmental 
defect.

Furthermore, the medical records in the claims file are 
completely devoid of any evidence indicating or tending to 
indicate that the veteran's cysts were incurred during 
service, or are otherwise related to the veteran's service.  
As noted above, she is not currently service connected for 
any disabilities.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence simply does not show that the 
veteran's congenital liver cysts are causally or 
etiologically related to the veteran's service, were 
permanently aggravated or subject to a superimposed disease 
or injury during military service that resulted in disability 
apart from the developmental defect, or are otherwise related 
to her service.  As such, the claim of service connection for 
liver cysts must be denied.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  




ORDER

Service connection for liver cysts is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


